Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claim 1-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (U.S. Publication No. 2016/0350925) (hereafter, "MOON") in view of Li et al. (KR 2019/0063803) (hereafter, .
Regarding claim 1, MOON teaches an apparatus ([0272] the apparatus 100 for displaying a medical image may include a controller 110), comprising: one or more processors ([0274] The controller 110 may include an image obtainer (not shown) for obtaining an image of an object, a location obtainer (not shown) for obtaining location information of an image or location information of an apparatus for obtaining an image, a data processor (not shown) for synthesizing a plurality of images and calculating synthesis accuracy of a synthesis image); and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the apparatus to perform operations comprising ([0039] a non-transitory computer-readable recoding medium having recorded thereon, a program for executing a method of displaying a medical image): receiving a first image and a second image, wherein the first image comprises a first region of an object and the second image comprises a second region of the object ([0082] After obtaining a first image of a first region of the object 5, the X-ray capturing apparatus may rotate the X-ray irradiator 30... the X-ray capturing apparatus may obtain a second image of a second region of the object 5); identifying a transitional image, wherein the transitional image comprises: the first region of the object; and the second region of the object ([0089] the second image 312 of the second region 302; [0090] As illustrated in FIG. 3, the second image 312 may include overlapped regions (image regions) … 312-1 representing a region in which the first region 301 overlaps the second region 302); determining that the first region of the object in the transitional image and the first region of the object in the first image are first equivalent regions ([0094] As illustrated in the image 420 of FIG. 4, the medical image system may deviate from the overlapped region 311-1 of the first image 311 and the overlapped region 312-1 of the second image 312 representing the same portion of an object; [0125] The apparatus 100 for displaying a medical image may determine a first overlapped region within the first image and a second overlapped region within the second image); and generating a reconstruction of the object using the first image and the transitional image ([0092] the medical image system may generate a synthesis image 431 so that at least portions of medical images may overlap each other; [0125] The apparatus 100 for displaying a medical image may generate a synthesis image by overlapping portions of the first image and the second image), wherein: the reconstruction of the object comprises the first region of the object and the second region of the object; and ([0125] The apparatus 100 for displaying a medical image may generate a synthesis image by overlapping the first overlapped region of the first image and the second overlapped region of the second image).
MOON does not expressly teach the reconstruction of the object excludes duplication of the first equivalent regions.
However, Li teaches the reconstruction of the object excludes duplication of the first equivalent regions ([0059] the step of synthesizing the image of the first area and the image of the second area to generate the image of the object may include removing the partially overlapped area, And generating an image. It is possible to quickly create one perfect object image by removing the overlapping area).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of MOON to incorporate the step/system of removing the overlapping area taught by Li.
The suggestion/motivation for doing so would have been to improve the accuracy of synthesizing an image when an object cannot be all captured in a shooting region of the camera ([0003] In particular, when the document is a receipt, the length of the length is significantly longer than the length of the width, so that it cannot be all captured in the shooting region of the camera. In this case, there is a method of dividing the region to generate an image of the whole receipt, and then synthesizing the divided regions again. However, if the user directly performs this process, it is cumbersome and may be a problem in terms of the accuracy of the synthesized image).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of MOON and Li does not expressly teaches of transportation infrastructure components, of the transportation infrastructure components.
However, Sabato teaches of transportation infrastructure components, of the transportation infrastructure components (FIGURE 2 shows the railroad track captured by cameras; [Page 9, line 6-7 from bottom] using four independent cameras and a cloud of multiple images to generate a virtual 3D rendering of the railroad track; [Page 10, line 14-15] a group of four cameras have been installed over the test article shown in Figure 1 and used for capturing a sequence of images simulating the advancement of the train along the railroad; [Page 10, line 18-23] images should be acquired every 0.01 seconds to guarantee an overlap of 0.62 m in the direction of motion (70% of the camera’s total FOV) ... only a single camera was available at the time of the tests, therefore the acquisition was simulated the advancement of the train by moving the camera by 0.27 m at each stage).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of MOON and Li to incorporate the step/system of capturing a sequence of images of railroad track taught by Sabato.
The suggestion/motivation for doing so would have been to improve the quality of railroad track health monitoring data and the measurements ([Page 3, 3rd para. from introduction] To improve the quality of railroad track health monitoring data, several measurement techniques have been implemented; [page 3, line 6-8] An evaluation of the performance of the system is provided together with details for improving the quality of the performed measurements; [Page 10, line 11-13]  Activating a geolocation system makes it possible to locate the model from an initial an arbitrary model space to a real-world coordinate system increased the accuracy of the generated 3D rendering; [Page 11, 2nd para. from conclusions] An accuracy on the order of 10-4 m can be achieved with the proposed system and the possibility to characterize the differences in the crossties’ deflection profiles as various ballast conditions are simulated are shown). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine MOON with Li and Sabato to obtain the invention as specified in claim 1.
With respect to claim 8, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 15, arguments analogous to those presented for claim 1, are applicable.

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (U.S. Publication No. 2016/0350925) (hereafter, "MOON") in view of Li et al. (KR 2019/0063803) (hereafter, "Li") and further in view of ZHOU et al. (U.S. Publication No. 2019/0130189) (hereafter, "ZHOU") and Sabato et al. (NPL, “A Novel Optical Investigation Technique for Railroad Track Inspection and Assessment”, 2017) (hereafter, "Sabato").
Regarding claim 5, MOON, Li and Sabato teach all the limitations of claim 1 above. MOON teaches the operations further comprising, to determine that the first region of the object in the transitional image and the first region of the object in the first image are the first equivalent regions ([0094] As illustrated in the image 420 of FIG. 4, the medical image system may deviate from the overlapped region 311-1 of the first image 311 and the overlapped region 312-1 of the second image 312 representing the same portion of an object; [0125] The apparatus 100 for displaying a medical image may determine a first overlapped region within the first image and a second overlapped region within the second image; [0178] In operation S730 ... determine the first overlapped region and the second overlapped region based on a similarity between at least a portion of the first image and at least a portion of the second image; [0179] calculate a similarity between at least a portion of the first image and at least a portion of the second image by comparing the first image with the second image).
MOON does not expressly teach using intersection over union (IoU).
However, ZHOU teaches using intersection over union (IoU) ([0110] duplicated bounding boxes can be removed based on non-maximum suppression (NMS). With NMS, the video analytics system can compute an intersection-over-union (IoU) ratio for a pair of bounding boxes).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of MOON to incorporate the step/system of using intersection over union (IoU) taught by ZHOU.
The suggestion/motivation for doing so would have been to improve the accuracy of determination of the duplicated bounding boxes by using intersection over union (IoU) ([0118] the accuracy of determination of the duplicated bounding boxes can be improved. Moreover, the likelihood of removing bounding boxes that are true positives, such as bounding boxes associated with different objects and/or bounding boxes associated with high confidence levels, can be reduced. Such enhancements can improve the accuracy of object tracking by video analytics systems). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine MOON with ZHOU to obtain the invention as specified in claim 5.
With respect to claim 12, arguments analogous to those presented for claim 5, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 5, are applicable.

Allowable Subject Matter
Claim 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669